Citation Nr: 1232632	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-12 131	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a right ankle sprain, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Christopher W. Michaels, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989 and from December 1990 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

FINDING OF FACT

On April 2, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant through his authorized representative requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The RO certified the appeal and transferred the claims file to the Board in May 2011.  In correspondence in January 2012, the appellant's representative submitted to the RO a motion to withdraw from representation.  The motion was forwarded to the Board.  See 38 C.F.R. § 20.608 (b) (2011).   Prior to the Board's ruling on the motion, in correspondence to the RO received on April 2, 2012, the appellant's representative informed VA that the Veteran requested withdrawal of his appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


